Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Randy Drummond appeals the district court’s order denying his motion to amend his 42 U.S.C. § 1983 (2006) complaint after entry of judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Drummond v. Ozmint, No. 8:10-cv02423-TLW (D.S.C. Apr. 17, 2012; Feb. 17, 2012); 2011 WL 6026305 (Dec. 5, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.